IN THE SUPREME COURT OF THE STATE OF DELAWARE

CLAUDIA BAILEY,1                            §
                                            §   No. 260, 2014
      Respondent Below-                     §
      Appellant,                            §   Court Below—Family Court
                                            §   of the State of Delaware,
      v.                                    §   in and for New Castle County
                                            §   File Nos. 14-02-03TN,
DIVISION OF FAMILY SERVICES,                §   14-02-04TN, and 14-02-05TN
                                            §   Petition Nos. 14-03114,
      Petitioner Below-                     §   14-03116, and 14-03119
      Appellee.                             §

                           Submitted: September 30, 2014
                            Decided: November 13, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                   ORDER

      This 13th day of November, upon consideration of the appellant’s opening

brief filed pursuant to Supreme Court Rule 26.1(c), her counsel’s motion to

withdraw, and the responses filed by the Division of Family Services (DFS) and

the Office of the Child Advocate (OCA), it appears to the Court that:

      (1)    The respondent-appellant, Claudia Bailey (“the Mother”), filed this

appeal from the Family Court’s order, dated April 16, 2014, which terminated her

parental rights with respect to her three minor children, John (born September 11,




1
 The Court previously assigned a pseudonym to the appellant pursuant to Supreme Court Rule
7(d). The Court also uses pseudonyms for the children throughout this Order.
2002), Trevor (born September 15, 2005), and Richard (born May 27, 2010).2 The

Mother’s appointed counsel on appeal has filed a brief and motion to withdraw

pursuant to Rule 26.1(c). Counsel asserts that she has made a conscientious review

of the record and the law and can find no arguable grounds for appeal. Mother has

enumerated several points for the Court’s consideration on appeal. DFS and OCA

have filed responses to the brief and have moved to affirm the judgment below.

      (2)    On January 2, 2013, DFS filed an emergency petition for temporary

custody of the three children after their four-year-old brother died while in the

Mother’s care. DFS alleged that the children were dependent and/or neglected in

their Mother’s care. A preliminary protective hearing was held on January 9, 2013

and an adjudicatory hearing was held on February 8, 2013.                Custody of the

children was continued with DFS. Thereafter, the Family Court held a dispositional

hearing and three review hearings.

      (3)    On December 31, 2013, DFS filed a motion requesting that the goal

be changed from reunification to termination of parental rights. The Mother filed a

response to DFS’ motion and also filed her own motion seeking visitation with the

children. The Family Court held a permanency hearing on February 14 and

February 28, 2014. Following the hearing, the Family Court changed the goal to

termination of parental rights (TPR) with a concurrent goal of reunification. The
2
  The Family Court’s order also terminated the parental rights of the children’s respective
fathers. No appeal was filed from the termination of the fathers’ parental rights.


                                            2
Family Court also ordered that the Mother could have visitation with the children

only in the discretion of the children’s therapist.

      (4)    The TPR hearing was held on March 18, 2014. The Family Court

heard testimony from eleven witnesses who included a licensed psychologist, a

parent educator, John and Trevor’s therapist, a parent aide, a DFS investigator, a

DFS family crisis therapist, the Mother’s probation officer, a DFS treatment

worker, a DFS supervisor, a clinical social worker with the Progressive Life

Center, and the Mother. The testimony from the witnesses fairly established that

DFS had developed a case plan for the Mother in January 2013, which required the

Mother to maintain regular visitation with the children, obtain adequate

employment and maintain stable finances, obtain stable housing, choose

appropriate caregivers, attend the children’s medical appointments, complete a

parenting class, have a mental health evaluation and follow any recommendations

for treatment, comply with the conditions of her criminal probation, and access

services to meet the children’s physical, mental, and educational needs.

      (5)    The testimony of the witnesses, including the testimony of the Mother

herself, established that she had failed to comply with the elements of her case

plan. By the time of the TPR hearing, the children had been in DFS custody for

more than a year.      In that period, the Mother had not maintained consistent

visitation with the children and had not visited them since April 2013. She did not



                                           3
have stable housing or proof of adequate employment. She had not completed the

intake for obtaining a parent aide. She had not completed the parenting class. She

had not completed the mental health evaluation. She had been incarcerated for

several months during the course of the dependency/neglect proceedings for a

violation of probation and had other pending criminal charges at the time of the

TPR hearing (which could result in further incarceration).

         (6)     The therapist for John and Trevor testified that both boys were

receiving intensive treatment and have profound mental health needs due to the

severe nature of the traumatic experiences they suffered while in the Mother’s

custody.       While both continue to struggle, they have supportive and loving

interactions with their foster family. Mother’s inconsistent visitation with the

children had led the therapist to conclude that visitation with her was not in their

best interests. Although the Mother testified that she wanted the children to be

returned to her custody, she expressed concerns about her ability to address their

significant emotional issues and mental health needs.

         (7)     Following the hearing, the Family Court found clear and convincing

evidence that there was a statutory basis for termination because the Mother had

failed to plan adequately for the children’s emotional and physical needs and that

termination of the Mother’s parental rights was in the children’s best interests.3

3
    DEL. CODE ANN. tit. 13, § 1103(a)(5) (2009).


                                                   4
Among other things, the Family Court found that the children had been in DFS’

care for more than one year4 and that failure to terminate the parental relationship

would result in continued emotional instability or physical risk to the children.5

Moreover, notwithstanding the Mother’s expressed desire to have her children

returned to her, the Family Court concluded that all of the remaining best interest

factors weighed in favor of terminating the Mother’s parental rights.6

         (8)     In response to her counsel’s motion to withdraw, the Mother sent two

emails raising several points for the Court’s consideration. She contends that she

is a good mother and that DFS took advantage of her while she was in mourning

for her dead son. She asserts that there was insufficient proof that she ever

neglected her children and that her children never should have been taken from her

in the first place. She contends that she was attempting to comply with the part of

her case plan requiring her to address her legal issues, which is why she turned

herself in on a capias in September 2013. This led to her incarceration for five

months and her subsequent inability to comply with the other elements of her case

plan. She asserts that once she was released, she made efforts to comply with her

plan but was denied visitation with her children. She asserts that she had stopped

visiting with the children in April 2013 because she was grieving over the loss of
4
    Id. § 1103(a)(5)a1.
5
    Id. § 1103(a)(5)a5.
6
    Id. § 722


                                            5
both her son and her mother and because leaving the children after her visits with

them was too painful.

           (9)    This Court’s review of a Family Court decision to terminate parental

rights entails consideration of the facts and the law as well as the inferences and

deductions made by the Family Court.7 To the extent that the Family Court’s

rulings of law are implicated, our review is de novo.8 To the extent that the issues

on appeal implicate rulings of fact, we conduct a limited review of the factual

findings of the trial court to assure that they are sufficiently supported by the

record and are not clearly wrong.9 If the trial judge has correctly applied the law,

our review is limited to abuse of discretion.10

           (10) In reviewing a petition for termination of parental rights, the Family

Court must employ a two-step analysis.11 First, the court must determine, by clear

and convincing evidence, whether a statutory basis exists for termination.12

Second, the court must determine, by clear and convincing evidence, whether

termination of parental rights is in the child’s best interests.13


7
Wilson v. Div. of Family Serv., 988 A.2d 435, 439-40 (Del. 2010).
8
    Id. at 440.
9
    Powell v. Dep’t of Serv. for Children, Youth & Their Families, 963 A.2d 724, 731 (Del. 2008).
10
     Id.
11
     DEL. CODE ANN. tit. 13, § 1103(a) (2009).
12
     Shepherd v. Clemens, 752 A.2d 533, 537 (Del. 2000).
13
     Id.


                                                 6
      (11) In this case, we have reviewed the parties’ positions and the record

below very carefully. We conclude that there is ample evidence on the record to

support the Family Court’s termination of Mother’s parental rights on the statutory

basis that she failed to plan adequately for the children and because termination

was clearly in the children’s best interests. We find no abuse of discretion in the

Family Court’s factual findings and no error in its application of the law to the

facts. Accordingly, the judgment below shall be affirmed.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. The motion to withdraw is moot.

                                            BY THE COURT:

                                            /s/ Henry duPont Ridgely
                                            Justice




                                        7